Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                 April 22, 2015

The Court of Appeals hereby passes the following order:

A15A1418. CINDY ROBERTS v. MARK BUTLER, COMMISSIONER OF
    GEORGIA DEPARTMENT OF LABOR et al.

      In this direct appeal, Cindy Roberts seeks review of the superior court’s order
affirming the decision of the Georgia Department of Labor denying her claim for
unemployment benefits. However, OCGA § 5-6-35 (a) (1) requires that appeals from
orders of superior courts reviewing decisions of state administrative agencies must
be made by timely application for discretionary review. See Jamal v. Thurmond, 263
Ga. App. 320 (587 SE2d 809) (2003); Dept. of Corrections v. Mack, 217 Ga. App.
862 (459 SE2d 573) (1995). Because Roberts failed to file an application for
discretionary review, this Court lacks jurisdiction to consider the appeal, which is
hereby DISMISSED.



                                      Court of Appeals of the State of Georgia
                                                                           04/22/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.